Title: To Alexander Hamilton from Jeremiah Olney, 29 July 1791
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-HouseProvidence 29th. July 1791.
Sir.

I am astonished that Mr. Arnold, to excuse the non-payment of his Bond, should have recourse to a subterfuge so wholly unfounded, as “that the delay was occasioned by part of the demand’s being controverted”! Permit me Sir, to assure you, upon my honor, that no Controversy ever existed between Mr. Arnold and me, relative to this Bond, after its amount was first ascertained; before which, indeed, he disputed the value of the Rix Dollar of Denmark, as stated by Law. But on my receipt of the Act repealing that Law, which was about Six Weeks before his Bond became due, application was made to him for Documents to ascertain the real value of the Rix Dollar, that a Statement might be made, and the difference in the amot. of Duties allowed in payment of the Bond; which, in this case, was the only proper mode of refunding, and to which Mr. Arnold never lisped an Objection, until after the Suit was commenced. The delay, therefore, could not proceed from this cause; and in fact, the only one he pretended to aledge here, was a disappointment in a Remittance he expected from Philadelphia. This, if necessary, can be proved by a number of Witnesses. In short Sir, it appears, upon reflection, to be my Duty to inform you, that Mr. Arnold has said, in the presence of several Persons, that he had made a Calculation, and found it would be no disadvantage to let the law take its course; and that he did not mean to pay the Money until he was obliged to. And I have no doubt but your Instructions to notify his delinquency, was the sole cause of his discharging the Bond on the 20th instant, to which Day I had limitted the payment, as the only condition that would prevent a compliance with your directions. That Mr. Arnold should have no shadow of complaint, the Money to be refunded on account of the Rix Dollar, was repeatedly offered to him, first on the Day his Bond was transmitted to the District Attorney, and about a Week afterwards, in my Office, before the Naval Officer and Surveyor; but he refused it, and threatned a Prosecution; which, however, he thought proper to omit. Upon his refusing the Money, I acquainted Mr. Charming with the amount, requesting him to see that Judgement should be made up for so much less. I also not only gave him the usual Ten Days notice, but on the Evening of the Day his Bond became due, I called at his Store, and he being out, desired his Clerk to request him to send the Money on opening my Office the next Morning. Hearing nothing from him in the Morning, and being extremely unwilling to commence a Prosecution, I requested the Surveyor to call on him and let him know, that if the Bond was not discharged before a Packet sailed for Newport, I should be under the necessity of sending it to the District Attorney; but there appearing from his reply no probably of his paying the Money that Day, I conceived it to be my Duty, in compliance with the Law and your possitive Instructions, to transmit the Bond by the Packet, which departed about an hour after; but it was not put in Suit until Four Days had elapsed, which afforded him abundant Time, had he been so disposed, to have stopped the Process by Payment of the Money.
If Mr. Arnold should represent any other Matters unfavorable to the rectitude of my Conduct, in the execution of my Office, I have no doubt you will, by a communication thereof, afford me an opportunity of justifying myself.
I have the honor to be,   Very respectfully, Sir,   Your Most Obedt. & Most Huml. Servant
Jereh. Olney Collr.
Alexr Hamilton Esqr.Secy. of the Treasury.

